PER CURIAM.
Previously in this case, on December 2, 2010, the Court adopted new form 12.962, Writ of Bodily Attachment (Child Support), and other revisions to the Florida Supreme Court Approved Family Law Forms, and a post-adoption comment period was provided. See In re Amendments to the Supreme Court Approved Family Law Forms, 50 So.3d 595, 596 (Fla.2010).1 One comment was filed with regard to form 12.962. No comments were filed as to the other revisions.
Upon consideration of the comment and with input from the Court’s Advisory Workgroup on Supreme Court Approved Family Law Forms, we make several revisions to form 12.962. The component of the purge amount identified in the form as “unpaid support” is revised to read “to be applied to unpaid support,” and a component identified as “other” is added. Additionally, the option in the form for remitting a purge payment to the State Disbursement Unit is removed. Other minor editorial revisions are also made.
Accordingly, form 12.962, Writ of Bodily Attachment (Child Support), is hereby amended as shown in the appendix to this opinion, fully engrossed and ready for use. The form also can be accessed and downloaded from the Florida State Courts website at www.flcourts.org/gen_public/family/ forms-JHiles/index.shtml. By adoption of the form, we express no opinion as to its correctness or applicability. The amendments to the form shall become effective immediately upon the release of this opinion.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.
*555APPENDIX
[[Image here]]
*556[[Image here]]
*557Copies furnished to:
Florida Supreme Court Approved Family Law Form 12.962, Writ of Bodily Attachment (Child Support) (08/11)
*558DESCRIPTION SHEET
[[Image here]]

. We have jurisdiction. See art. V, § 2(a), Fla. Const.